Title: To Thomas Jefferson from the District of Columbia Commissioners, 19 December 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir,
            Commissioners Office, 19th. December 1801
          
          Agreeably to the information given in our memorial of the 4th. Instant we have held a sale of Lots for ready money which we kept open ten days—It has produced by actual sales $4234, and by payments made by Debtors to prevent their property from being sold $7613, making together $11,847—yet our expenditures have been such as to leave at this time no more than $5,880 in our hands—. During the sale we pursued our general policy of not selling any property for less than the sum due on it to the public thinking it improper to change that system till it should be known what measures Government will take with respect to it; although (besides the interest due to the State of Maryland) the Commissioners note for $5000 discounted at the Bank of Columbia will become due 22/25th January next, and we estimate the Sums due for Operations on the roads and buildings, expenses of the Commissioners Office, and other contingencies to the end of the year at $1870, demands to which our present means are very inadequate.—
          We are with sentiments of the highest respect Sir, Yr mo Ob Servts
          
            William Thornton
            Alex White
            Tristram Dalton
          
        